Concurring Opinion by
Spaeth, J.:
The lead opinion decides the present case on the basis of Anderson v. Bernhard Realty Sales Company, Inc., 230 Pa. Superior Ct. 21, 329 A. 2d 852 (1974). This concurring opinion is submitted by way of stating my understanding of the scope of that decision.
In Anderson, a three judge plurality (Judge Jacobs, joined by President Judge Watkins and Judge CerCONE) concluded that the statute of limitations is tolled if the plaintiff files a praecipe for a writ of summons, even if he fails to deliver the writ to the sheriff. Judge Price and Judge Van der Voort each dissented. I concurred in the plurality opinion because its reliance on the prior cases seemed to me correct. I noted, however, that those cases should be overruled prospectively. It seemed to me that Rules 1007, 1008, and 1009 should be construed to mean that an action is not commenced so as to toll the statute of limitations until the plaintiff’s attorney has done two things: first, he must have filed with the prothonotary either a complaint or a praecipe for a writ of summons, and second, he must have filed with the sheriff an attested *188copy of the complaint or writ with an instruction to effect service. Judge Hoffman joined my concurring opinion. The opinions were filed on September 23, 1974,
It therefore appears from Anderson that four Judges (Judges Hoffman, Price, Yan der Voort, and I) believe that at least after September 23, 1974, filing with both the prothonotary and the sheriff is necessary to toll the statute of limitations.
Here, the accident occurred on October 21, 1970, the praecipe for a writ of summons was filed with the prothonotary on October 20, 1972, but nothing was filed with the sheriff until the complaint was filed on July 2, 1973. As these actions were prior to the filing of Anderson, the lead opinion properly, or so it seems to me, holds that the statute of limitations was tolled.
Hoffman, J., joins in this opinion.